Exhibit 10z-6

 

 

 

 

 

 

 

 

 

 

 

BELLSOUTH TELECOMMUNICATIONS, INC.

 

AMENDED AND RESTATED

 

TRUST UNDER EXECUTIVE BENEFIT PLAN(S)

 

 

--------------------------------------------------------------------------------





 

TABLE OF CONTENTS

 

 

Section 1.

Establishment of Trust

2

 

Section 2.

Payments to Plan Participants and Their Beneficiaries

5

 

Section 3.

Trustee Responsibility Regarding Payments to Trust Beneficiary When

 

Company is Insolvent

9

 

Section 4.

Payments to Company

10

 

Section 5.

Investment Authority

11

 

Section 5A.

Sale of Company Stock by Trustee

15

 

Section 6.

Disposition of Income

18

 

Section 7.

Accounting by Trustee

19

 

Section 8.

Responsibility of Trustee

19

 

Section 9.

Compensation and Expenses of Trustee

21

 

Section 10.

Resignation and Removal of Trustee

21

 

Section 11.

Appointment of Successor

22

 

Section 12.

Amendment or Termination

23

 

Section 13.

Miscellaneous

24

 

Section 14.

Effective Date

29

 

 

--------------------------------------------------------------------------------



 

BELLSOUTH TELECOMMUNICATIONS, INC.

 

AMENDED AND RESTATED

TRUST UNDER EXECUTIVE BENEFIT PLAN(S)

 

This Agreement made this 11th day of October, 2006, by and between BellSouth
Corporation, a Georgia corporation (BellSouth), BellSouth Telecommunications,
Inc., a Georgia corporation wholly-owned by BellSouth (Company), and The
Northern Trust Company, an Illinois corporation of Chicago, Illinois (Trustee);

 

(a)          WHEREAS, Company has adopted the nonqualified deferred compensation
Plan(s) as listed in Appendix A;

 

(b)          WHEREAS, Company has incurred or expects to incur liability under
the terms of such Plan(s) with respect to the individuals participating in such
Plan(s);

 

(c)          WHEREAS, to make certain provisions for the payment of such
liability, BellSouth and a predecessor Trustee on April 25, 1990 executed a
trust agreement for the benefit of certain officers and certain key managers of
BellSouth and its affiliates (including Company) who participate in the Plan(s)
(the “Predecessor Trust”);

 

(d)          WHEREAS, Company and such predecessor Trustee on April 29, 1993
amended and restated the Predecessor Trust insofar as it related to Company’s
obligations (but not obligations of subsidiary or other affiliated entities) to
pay benefits under the Plan(s) (hereinafter, called “Successor Trust”) and
contributed assets to the Successor Trust, subject to the claims of Company’s
creditors in the event of Company’s Insolvency, as herein defined, until full
payment has been made in respect of such obligations of Company to Plan
participants and their beneficiaries in such manner and at such times as
specified in the Plan(s);

 

(e)          WHEREAS, BellSouth, Company and such predecessor Trustee amended
and restated the Trust on April 28, 1995 and May 23, 1996;

 

(f)           WHEREAS, BellSouth subsequent amendments to the Trust have been
made from time to time following such amendment and restatements (including an
amendment made as of November 1, 2003, appointing The Northern Trust Company as
successor trustee);

 

(g)          WHEREAS, BellSouth, Company and Trustee now desire once again to
amend and restate the Successor Trust in the form of this Amended and Restated
Trust Agreement (hereinafter, called “Trust”);

 

(h)          WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the
Plan(s) as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees or
as an excess benefit plan for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); and

 

(i)           WHEREAS, it is the intention of Company to make contributions to
the Trust to provide itself with a source of funds to assist it in the meeting
of its liabilities under the Plan(s);

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

Section 1. Establishment of Trust.

 

(a)          BellSouth, Company and Trustee hereby amend and restate in all
respects the Successor Trust in the form of this Trust Agreement. The principal
of the Trust shall be held, administered and disposed of by Trustee as provided
in this Trust Agreement.

 

 

(b)

The Trust hereby established shall be irrevocable.

 

(c)          The Trust is intended to be a grantor trust, of which Company is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

 

(d)          The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of Company and shall be used exclusively for
the uses and purposes of Plan participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan(s) and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against Company.
Any assets held by the Trust will be subject to the claims of Company’s general
creditors under federal and state law in the event of Insolvency, as defined in
Section 3(a) herein.

 

(e)(1)     Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property acceptable to Trustee
in trust with Trustee to augment the principal to be held, administered and
disposed of by Trustee as provided in this Trust Agreement. Neither Trustee nor
any Plan participant or beneficiary shall have any right to compel any such
additional deposits under this subsection (1).

 

(e)(2)     If, as of the last day of a fiscal year of the Trust, the funding
level of the Trust shall be less than eighty percent (80%) of the Trust’s
funding level as of the last day of any of the five (5) most recently preceding
fiscal years of the Trust (taking into account contributions made under this
Section 1(e)(2) for each such year), BellSouth shall notify Trustee of such
situation and Company shall make an irrevocable contribution to the Trust within
one hundred eighty (180) days following the last day of such fiscal year. Such
contribution shall be in the amount which, had such contribution been made as of
the last day of such fiscal year of the Trust, would have been sufficient to
bring the Trust’s funding level equal to the Trust’s funding level as of the
last day of the fiscal year among the five (5) most recently preceding fiscal
years on which the Trust’s funding level was highest. In no event shall such
contribution be required if, as of the last day of such fiscal year, the fair
market value of the Trust’s assets is one hundred percent (100%), or greater, of
the aggregate Current Liability (as defined in subsection (5) of this Section
1(e)) of Company under the Plan(s). For purposes of this Section 1(e)(2),
“funding level”

 

 

--------------------------------------------------------------------------------



shall mean the ratio (stated as a percentage) that the fair market value of the
assets in the Trust bears to the aggregate Current Liability of Company under
the Plan(s).

 

(e)(3)     If, as of the last day of a fiscal year of the Trust, the funding
level of the Trust (taking into account any contribution required under
subsection (2) of this Section 1(e)) shall be less than one hundred percent
(100%), BellSouth shall notify Trustee of such situation and Company shall make
an irrevocable contribution to the Trust within one hundred eighty (180) days
following the last day of such fiscal year. Such contribution shall be in the
amount which, had the contribution been made as of the last day of such fiscal
year of the Trust, would have been sufficient to bring the Trust’s funding level
to 100%. For purposes of this Section 1(e)(3), “funding level” shall mean the
ratio (stated as a percentage) that the fair market value of the assets in the
Trust bears to the aggregate Current Liability of Company under the Plan(s);
provided, that such Current Liability shall be determined using, instead of the
interest rate described in Section 1(e)(5) hereof, the valuation interest rate
assumption reported by the enrolled actuary for Company’s principal defined
benefit pension plan (measured by the number of active management employees of
Company and affiliated entities participating in all such plans at the end of
the respective plan year which coincides with or ends within the fiscal year of
the Trust), in its actuarial valuation report for such plan for such plan year,
for purposes of funding such respective plan for such plan year. Notwithstanding
the foregoing, (1) if the enrolled actuary for Company’s principal defined
benefit pension plan changes the applicable valuation interest rate reported for
a plan year, as described in the sentence above, in the enrolled actuary’s
actuarial statement and opinion subsequently prepared as part of the annual
report required by ERISA for such plan year, (i) BellSouth shall so notify the
Trustee, (ii) the changed valuation interest rate shall be substituted for the
originally reported valuation interest rate in determining Company’s
contribution required under Section 1(e)(3) above, and (iii) Company shall make
any additional required contribution resulting from such change within sixty
(60) days after the change, and (2) if as of the end of a fiscal year of the
Trust, Company and affiliated entities do not maintain a defined benefit pension
plan covering management employees with assets having an aggregate market value
of at least Fifty Million Dollars ($50,000,000.00), Current Liability for
purposes of this Section 1(e)(3) shall be determined using an interest rate
assumption equal to the average of the monthly averages of the 30-year constant
maturity U.S. Treasury rate, expressed in percent per annum, during such fiscal
year of the Trust, as published in the Federal Reserve Report, a successor
report or, if there is no successor report, comparable data, plus one percent
(1%) per annum.

 

(e)(4)     For purposes of subsections (2) and (3) of this Section 1(e), the
funding level of the Trust and all related determinations shall be made by
BellSouth; provided, however, that following the commencement of service by the
Independent Fiduciary, such determinations shall be made by the Independent
Fiduciary. The Trustee may rely on the accuracy of all such determinations.

 

(e)(5)(A)             For purposes of this Trust, “Current Liability” shall mean
the amount required to pay each Plan participant or beneficiary the benefits to
which Plan participants or their beneficiaries would be entitled pursuant to the

 

 

--------------------------------------------------------------------------------



terms of the Plan(s), to the extent such benefits are obligations of Company
(and not obligations of subsidiary or other affiliated entities). The Current
Liability on any date with respect to a Plan shall be determined as if the Plan
terminated as of such date using an interest rate (subject to Section 1(e)(3))
equal to the Pension Benefit Guaranty Corporation valuation interest rate for
immediate annuities as in effect on such date, the 1983 Group Annuity Mortality
Table published by the Society of Actuaries, and reasonable actuarial
calculation principles consistently applied. Current Liability shall be
determined, as of the last day of each fiscal year of the Trust and at such
additional times as are necessary to implement the provisions of this Trust
Agreement, by BellSouth; provided, however, that following the commencement of
service by the Independent Fiduciary, such determinations shall be made by the
Independent Fiduciary. The Trustee may rely on the accuracy of all such
determinations.

 

(e)(5)(B)             In the event that the interest rate assumption described
in subsection (5)(A) above is at any time no longer available or the mortality
assumption described above is at any time no longer considered a reasonable and
reliable mortality assumption, other interest rate (subject to Section 1(e)(3))
or mortality assumptions, as the case may be, deemed generally comparable to the
above-specified assumptions, may be used instead. All determinations regarding
substitute assumptions, including whether such substitution is reasonably
necessary and the selection of the substitute assumption(s), shall be made by
BellSouth; provided, however, that following the commencement of service by the
Independent Fiduciary, such determinations shall be made by the Independent
Fiduciary.

 

(f)           Upon a Change of Control, BellSouth shall promptly notify Trustee
thereof and, as soon as possible, but in no event longer than one hundred twenty
(120) days following the Change of Control, as defined herein, Company shall
make an irrevocable contribution to the Trust in an amount that is sufficient to
pay each Plan participant or beneficiary the benefits to which Plan participants
or their beneficiaries would be entitled pursuant to the terms of the Plan(s),
to the extent such benefits are obligations of Company (and not obligations of
subsidiary or other affiliated entities), as of the date on which the Change of
Control occurred. Such contribution shall be in an amount equal to the excess,
if any, of the aggregate Current Liability as of the date on which the Change of
Control occurred over the fair market value of the Trust’s assets as of the
valuation date most recently preceding the date on which such contribution is
made. Thereafter, Company shall make an additional contribution each fiscal year
to the Trust, as soon as possible, but in no event longer than one hundred
twenty (120) days following the last day of each such fiscal year, in an amount
equal to the excess, if any, of the aggregate Current Liability under the
Plan(s) as of the last day of the fiscal year over the fair market value of the
Trust’s assets as determined on the valuation date most recently preceding the
date on which such contribution is made. The amount of all such contributions
shall be determined by the Independent Fiduciary. The Trustee may rely on the
accuracy of all such determinations.

 

(g)          If, as of a Distribution Date with respect to outstanding rights to
purchase Series A First Preferred Stock, under the terms of and as defined in a
Rights Agreement between

 

 

--------------------------------------------------------------------------------



BellSouth and Chemical Bank, as Rights Agent, under an agreement originally
dated November 27, 1989 (or successor thereto) (a “Distribution Date”), the
aggregate Current Liability exceeds the fair market value of the Trust’s assets
(such fair market value determined as of the valuation date most recently
preceding such Distribution Date), Company shall be required to make an
additional contribution to the Trust in an amount equal to such excess or, at
Company’s option, to obtain a letter of credit, or a series of letters of
credit, adequate to fund such amount as of such Distribution Date under the
Plan(s) and maintain such letter(s) of credit until such time as the aggregate
Current Liability no longer exceeds the fair market value of the Trust’s assets.
The determination of whether the aggregate Current Liability exceeds the fair
market value of the Trust’s assets upon a Distribution Date and, if so, the
amount of such excess, shall be made by BellSouth; provided, however, that
following the commencement of service by the Independent Fiduciary, such
determinations shall be made by the Independent Fiduciary. The Trustee may rely
on the accuracy of all such determinations. Any such letter of credit, or series
of letters of credit, shall be part of the general assets of Company and shall
not be an asset of this Trust and, unless otherwise agreed to in writing by
Trustee, Trustee shall have no responsibility whatsoever with respect to the
adequacy of, or selection of the issuer or issuers of, any such letter or
letters of credit.

 

(h)          If, in any five (5) consecutive calendar year period, (i) there are
five (5) or more final determinations by courts of competent jurisdiction that
(A) BellSouth or a subsidiary of BellSouth, including Company, which both is a
member of BellSouth’s “controlled group of corporations” as such term is defined
in Section 13(g)(4) and has adopted a Plan (a “Participating Company”) has
failed to pay (after reasonable notice and demand for payment) any benefit due
under the terms and conditions of a Plan and that (B) there was no material
issue of fact or law respecting such company’s obligation to make such benefit
payment, or (ii) there are two (2) or more final determinations by courts of
competent jurisdiction, in lawsuits instituted after reasonable notice and
demand with respect thereto, in which the court determines that BellSouth or a
Participating Company had acted in bad faith and with a clear and deliberate
disregard for such company’s obligations under the Plan(s), there shall be
deemed to have occurred a Change of Control as defined in this Trust Agreement
and BellSouth shall give Trustee prompt written notice of such event. For
purposes of this Trust Agreement, the term “final determination” means a
determination with respect to which all rights of appeal or to request a review,
a rehearing or redetermination have been exhausted or have lapsed.

 

Section 2. Payments to Plan Participants and Their Beneficiaries.

 

(a)          BellSouth, or the Trust Contractor engaged for such purpose, shall
deliver to Trustee a schedule (the “Payment Schedule”) that indicates the
amounts payable by Company in accordance with the terms and conditions of the
Plan(s) in respect of each Plan participant (and his or her beneficiaries), that
provides a formula or other instructions acceptable to Trustee for determining
the amounts so payable, the form in which such amount is to be paid (as provided
for or available under the Plan(s)), and the time of commencement for payment of
such amounts. Except as otherwise provided herein, Trustee shall make payments
to the Plan participants and their beneficiaries in accordance with such Payment
Schedule. The Trustee shall make provision for the reporting and withholding of
any federal, state or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Plan(s) and
shall

 

 

--------------------------------------------------------------------------------



pay amounts withheld to the appropriate taxing authorities or determine that
such amounts have been reported, withheld and paid by Company. Payments may be
made in cash or, where called for under the terms of the Plan(s), in Company
Stock (as such term is defined in Section 5(g) hereof). Notwithstanding the
foregoing, if a benefit which is distributable in the form of Company Stock
under the terms of a Plan becomes payable at a time when there is no (or
insufficient) Company Stock in the Trust with which to satisfy such benefit
obligation and if the Company fails or refuses to pay such benefit within a
reasonable time after notice from Trustee that it has become so payable, Trustee
shall use other assets of the Trust to acquire Company Stock, on the open market
or otherwise in its discretion, sufficient to satisfy such benefit obligation.

 

(b)          The entitlement of a Plan participant or his or her beneficiaries
to benefits payable by Company under the Plan(s) shall be determined in
accordance with the terms of the Plan(s) by BellSouth (or Company) or such party
as it shall designate under the Plan(s), or by a Trust Contractor engaged for
such purpose, and any claim for such benefits shall be considered and reviewed
and paid or not paid under the procedures set out in the Plan(s).
Notwithstanding any Plan provision to the contrary, upon and following the
appointment of the Independent Fiduciary, all such determinations shall be made
by the Independent Fiduciary, whose determinations shall be final, conclusive
and binding on all persons. Neither Trustee, the Independent Fiduciary nor any
Trust Contractor shall have any obligation for determining whether any Plan
participant or beneficiary has died and shall be entitled to rely upon any
information in this regard furnished by BellSouth or Company.

 

(c)          Company may make payment of benefits directly to Plan participants
or their beneficiaries as they become due under the terms of the Plan(s). In
such event, Company shall make provision for the reporting and withholding of
any federal, state or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Plan(s) and
shall pay amounts withheld to the appropriate taxing authorities. BellSouth
shall notify Trustee of Company’s decision to make payment of benefits directly
prior to the time amounts are payable to participants or their beneficiaries. In
addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits payable by Company in accordance with
the terms of the Plan(s), Company shall make the balance of each such payment as
it falls due. Trustee shall notify BellSouth where principal and earnings are
not sufficient.

 

(d)          BellSouth (prior to a Change of Control) or the Independent
Fiduciary (following a Change of Control) may engage one or more third-party
administrators as contractors with respect to the Trust (each such contractor, a
“Trust Contractor”), who shall not be a Plan participant or beneficiary (but who
may be the Trustee), to perform functions described in this Section 2(d) and
elsewhere in this Trust Agreement which would otherwise be performed by
BellSouth or Company or the Independent Fiduciary; provided, however, that
neither BellSouth (prior to a Change of Control) nor the Independent Fiduciary
(following a Change of Control) may delegate to any Trust Contractor the
determinations of claims for benefits under the Plans or appeals therefrom. Such
Trust Contractor shall have such duties and responsibilities as conferred upon
it by the instrument by which such Trust Contractor is appointed, which may
include (by

 

 

--------------------------------------------------------------------------------



way of example) (i) responsibilities for a specific function with respect to
more than one Plan or (ii) responsibility for several functions with respect to
a single Plan.

 

(1)          Upon engagement of a Trust Contractor, as soon as practicable but
in no event longer than thirty (30) days thereafter, BellSouth shall furnish to
the Trust Contractor all information necessary with respect to the scope of such
Trust Contractor’s engagement, which may include (but not be limited to) copies
of the Plan documents, employment records of participants, and other information
necessary to determine the benefits which are or may become payable by Company
to or with respect to each participant in each Plan, including any benefits
payable after the participant’s death, and the recipient of same and the
procedures which BellSouth has adopted to calculate such benefit payments.
BellSouth shall regularly, at least annually, and upon each benefit change under
the Plan(s) furnish revised, updated information to such Trust Contractor. In
the event BellSouth refuses or neglects to provide updated participant
information as contemplated herein, the Trust Contractor shall be entitled to
rely on the most recent information furnished to it by BellSouth.

 

(2)          In the event of a Change of Control, the Independent Fiduciary
shall have the duty to engage, as soon as practicable thereafter, one or more
Trust Contractors if there shall at that time be no Trust Contractors then
serving. In addition, if as of a Distribution Date (as such term is defined in
Section 1(g) hereof), there shall be no Trust Contractors then serving,
BellSouth shall have the duty to designate on a stand-by basis one or more Trust
Contractors who shall commence to serve as Trust Contractors in the event such
Distribution Date is followed by a Change of Control. After a Change of Control,
BellSouth shall not have any control or authority with respect to any Trust
Contractor so engaged or then serving, or any successor Trust Contractor,
including without limitation any rights with respect to the appointment, removal
or replacement of any such Trust Contractor or its duties pursuant to this Trust
Agreement.

 

(3)          Unless Trustee agrees to perform the functions of the Trust
Contractors described herein, Trustee shall have no responsibility hereunder for
any obligation assigned to any Trust Contractor or (subject to subsection (4)
below) for the performance of any Trust Contractor’s duties and responsibilities
under this Trust Agreement.

 

(4)          BellSouth may replace or remove any Trust Contractor from time to
time serving hereunder, in its sole discretion, prior to the occurrence of a
Change of Control. Following a Change of Control, the Independent Fiduciary, in
its sole discretion, may remove any Trust Contractor engaged by BellSouth or any
successor Trust Contractor and shall remove any such person and engage a
successor to such person if the Independent Fiduciary deems any such person’s
performance as a Trust Contractor unsatisfactory. At all times following a
Change of Control, upon any such removal, or the voluntary resignation of any
such Trust Contractor or the occurrence of any other event which shall result in
the cessation of performance of any Trust Contractor’s duties hereunder, the
Independent Fiduciary shall use its best efforts to engage a new Trust
Contractor to perform the functions of such prior Trust Contractor; provided,
however, that, following a Change of Control, the Independent Fiduciary shall
perform the duties of any such Trust

 

 

--------------------------------------------------------------------------------



Contractor during any period for which Trustee or the Independent Fiduciary is
unable to find a replacement Trust Contractor (so that there will be no default
in payments under the Plan(s) as a result of the absence of such Trust
Contractor), and any person engaged as a Trust Contractor shall in the judgment
of the Independent Fiduciary be independent of Company and BellSouth. The person
who removes or replaces a Trust Contractor shall be responsible for assuring
that there is a timely and complete transfer of records from such Trust
Contractor to such person’s successor.

 

(5)          Except for the records dealing solely with the assets of the Trust
and investment of those assets, which shall be maintained by the Trustee,
Trustee or a Trust Contractor engaged for such purpose shall maintain all Plan
participant records contemplated by this Agreement, including the Payment
Schedule. All such records and copies of the Plan(s) documents and employment
records of the participants in the possession of such Trust Contractor shall be
made available promptly upon request of Trustee, BellSouth or Company. Such
Trust Contractor shall also prepare and distribute participant statements to
participants and beneficiaries and shall perform such other duties and
responsibilities contemplated under the terms of this Trust Agreement as
BellSouth or Trustee or the Independent Fiduciary if appointed, as the case may
be, determines is necessary or advisable to achieve the objectives of this Trust
Agreement, other than the determinations of claims for benefits under the Plans
or appeals therefrom.

 

(6)          BellSouth and Company shall indemnify and hold harmless each Trust
Contractor for any liability or expenses, including without limitation advances
for or prompt reimbursement of reasonable fees and expenses of counsel and other
agents retained by it, incurred by such Trust Contractor with respect to keeping
the records for participants’ benefits, reporting thereon to participants and
beneficiaries, certifying benefit information to Trustee, determining the status
of benefits hereunder and otherwise carrying out its obligations under this
Trust Agreement, other than those resulting from such Trust Contractor’s
negligence or willful misconduct or its failure to reasonably calculate and
certify the amount of benefits based on the applicable terms of the Plan
documents and other information and procedures furnished by BellSouth to such
Trust Contractor in accordance with this Trust Agreement. Each Trust Contractor
shall be entitled to reasonable compensation for services hereunder, the amount
of which shall be agreed upon from time to time by BellSouth or, following a
Change of Control, the Independent Fiduciary, and such Trust Contractor in
writing, and reimbursement for reasonable expenses incurred in connection with
its performance of such services. Following a Change of Control, the Independent
Fiduciary’s good faith determination of compensation to be paid to a Trust
Contractor (including the Independent Fiduciary) when it acts in such capacity)
shall be binding on BellSouth and each other person having an interest in the
Trust. All such compensation and expenses shall be paid by Trustee from the
assets of the Trust. If not so paid, such compensation and expenses shall be
paid by BellSouth or Company.

 

(7)          Except as may be otherwise agreed by a Trust Contractor and
BellSouth, or the Independent Fiduciary following a Change of Control, each
Trust Contractor’s obligations shall be limited solely to those explicitly set
forth herein and in the scope of

 

 

--------------------------------------------------------------------------------



such Trust Contractor’s engagement, and such Trust Contractor shall have no
responsibility, authority or control, direct or indirect, over the maintenance
or investment of the Trust and shall have no obligation in respect of Trustee or
the Trustee’s compliance with the Trust Contractor’s certifications hereunder.

 

Section 3. Trustee Responsibility Regarding Payments to Trust Beneficiary When
Company Is Insolvent.

 

(a)          Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Company is Insolvent. Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.

 

(b)          At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of Company under federal and state law as set forth
below.

 

(1)          The Board of Directors and the Chief Executive Officer of Company
shall have the duty to inform Trustee in writing of Company’s Insolvency. If a
person claiming to be a creditor of Company alleges in writing to Trustee that
Company has become Insolvent, Trustee shall determine whether Company is
Insolvent and, pending such determination, Trustee shall discontinue payment of
benefits to Plan participants or their beneficiaries.

 

(2)          Unless Trustee has actual knowledge of Company’s Insolvency, or has
received notice from Company or a person claiming to be a creditor alleging that
Company is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company’s solvency.
Trustee may appoint an independent accounting, consulting or law firm to make
any determination of solvency required by the Trustee under this Section 3. In
such event Trustee may conclusively rely upon the determination by such firm and
shall be responsible only for the prudent selection of such firm. Trustee shall
require that such firm specifically acknowledge in its opinion or other
determination that Company, participants, beneficiaries and creditors may rely
on such opinion or other determination as third party beneficiaries.

 

(3)          If at any time Trustee has determined that Company is Insolvent,
Trustee shall discontinue payments to Plan participants or their beneficiaries
and shall hold the assets of the Trust for the benefit of Company’s general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Plan participants or their beneficiaries to pursue their rights as general
creditors of Company with respect to benefits due under the Plan(s) or
otherwise.

 

 

 

--------------------------------------------------------------------------------



(4)          Trustee shall resume the payment of benefits to Plan participants
or their beneficiaries in accordance with Section 2 of this Trust Agreement only
after Trustee has determined that Company is not Insolvent (or is no longer
Insolvent).

 

(c)          Provided that there are sufficient assets, if Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due from
Company to Plan participants or their beneficiaries under the terms of the
Plan(s) for the period of such discontinuance, less the aggregate amount of any
payments made to Plan participants or their beneficiaries by Company in lieu of
the payments provided for hereunder during any such period of discontinuance.

 

Section 4. Payments to Company.

 

(a)          Except as provided in Sections 3, 4(b), 4(c), 5(b) and 12(c)
hereof, after the Trust has become irrevocable, neither BellSouth nor Company
shall have the right or power to direct Trustee to return to Company or to
divert to others any of the Trust assets before all payment of benefits have
been made to Plan participants and their beneficiaries pursuant to the terms of
the Plan(s) to the extent such benefits are obligations of Company.

 

(b)          If, prior to a Change of Control, within sixty (60) days following
the end of a fiscal year of the Trust, BellSouth provides a written
certification to Trustee, reasonably acceptable to the Trustee that, as of the
last day of the fiscal year, the fair market value of the assets of the Trust
exceeds one hundred twenty percent (120%) of the aggregate Current Liability,
Trustee shall, at BellSouth’s request, distribute to Company all or part of such
excess. No distribution pursuant to this Section 4(b) may be made following a
Change of Control.

 

(c)          Prior to a Change of Control, Trustee shall, if so instructed by
BellSouth in writing within thirty (30) days after the actual filing of
BellSouth’s federal income tax return for a year, reimburse Company from the
assets of the Trust for federal, state or local income taxes, or any part
thereof, which BellSouth certifies that Company has paid, attributable to income
of the Trust for such year, as determined by BellSouth, within thirty (30) days
after receipt of such request. No reimbursement for taxes pursuant to this
Section 4(c) may be made following a Change of Control.

 

(d)          Notwithstanding any other provision of this Trust Agreement,
including without limitation Section 1(b) hereof, prior to a Change of Control
Company shall have the right with respect to each contribution to the Trust
(other than contribution(s) required pursuant to Section 1(e)(2), subsections
(2) and (3) of Section 1(e) hereof) to cause Trustee to return all or any
portion of a contribution and any and all income on such contribution to
Company. Such right shall be exercised by giving written notice to Trustee and
shall be exercisable in a nonfiduciary capacity without the approval or consent
of Trustee or any other person. Such right shall expire with respect to each
contribution to the Trust upon the earlier of (i) thirty days following the date
on which the contribution is made, (ii) the last day of the taxable year of
Company in which the contribution is made or (iii) a Change of Control.
Company’s right under this Section 4(d) shall expire upon a Change of Control.

 

 

--------------------------------------------------------------------------------



 

Section 5. Investment Authority.

 

(a)          Except as otherwise provided in subsections (c), (d), (e) and (g)
of this Section 5, the assets of the Trust shall be invested and reinvested by
Trustee, without distinction between principal and income, at such time or times
in such investments and pursuant to such investment strategies or courses of
action and in such shares and proportions, as Trustee, in its sole discretion,
shall deem advisable. Except as otherwise provided herein, Trustee may invest in
securities (including stock or rights to acquire stock) or obligations issued by
BellSouth. All rights associated with assets of the Trust shall be exercised by
Trustee or the person designated by Trustee, and shall in no event be
exercisable by or rest with Plan participants.

 

(b)          Company shall have the right, at any time, and from time to time in
its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust. This right is exercisable by Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.
In connection with any substitution of assets described in this Section 5(b),
Company Stock may not revert to Company in kind at any time following a voting
record date for any meeting of BellSouth stockholders and before such meeting,
unless Trustee shall have voted such shares by proxy. Such reversion may occur
immediately following the stockholders’ meeting to which such record date
relates. Further, any such substitution may be made only out of property
available to the Company for the purchase of shares of stock under applicable
state law, as determined by Company.

 

(c)          Subject to the provisions of Section 5A, investment authority over
the Trust’s assets, or any portion thereof, other than dividends on Company
Stock held by the Trust, may be reserved by BellSouth to itself from time to
time in its absolute discretion, prior to a Change of Control. Any such
reservation of discretionary authority by BellSouth shall be communicated to
Trustee in writing. In this regard, unless BellSouth notifies Trustee to the
contrary, BellSouth shall act through its Trust Asset Management Committee (or
other person or committee to which the Board of Directors delegates such
responsibility), or any person who such Committee (or such other person or
committee) authorizes in writing to act on its behalf or any other person who is
authorized to act on BellSouth’s behalf by a resolution of BellSouth’s Board of
Directors. BellSouth shall furnish Trustee from time to time with a list of the
names and signatures of all persons authorized to so act. Furthermore, in
addition to such reservation of discretionary authority prior to a Change of
Control, Company may prior to a Change of Control appoint one or more investment
managers (“Investment Managers”) to manage all or a portion of the assets of the
Trust. Company shall notify Trustee of each appointment of an Investment Manager
(and of any subsequent changes in any such appointment), in writing, and shall
direct each Investment Manager to certify to Trustee the names of all persons
authorized to act on its behalf. Trustee may continue to rely upon such
instruments until otherwise notified in writing by Company or the Investment
Manager, as the case may be. Trustee may conclusively rely upon the
determinations of and directions from Company acting pursuant to the authority
reserved in, or an Investment Manager appointed pursuant to, subsection (c) of
this Section 5. All fees and expenses of an Investment Manager shall be paid
from the assets of the Trust unless paid by Company. Notwithstanding anything to
the contrary contained herein, following a Change of Control, Company may not
reserve discretionary authority or appoint an Investment Manager for

 

 

--------------------------------------------------------------------------------



the management and control of any assets of the Trust and (i) any such prior
reservation then in effect shall be nullified and (ii) any such prior
appointment then in effect shall be nullified unless its continuance is approved
by the Independent Fiduciary in its sole discretion. Following a Change of
Control, the Independent Fiduciary shall have the sole authority to appoint and
remove Investment Managers.

 

(d)          Trustee shall follow the directions of Company or of an Investment
Manager regarding the investment and reinvestment of Trust assets (or such
portion thereof as may be under management by Company or an Investment Manager
pursuant to subsection (c) of this Section 5), and shall be under no duty or
obligation to review or to question any direction of Company pursuant to the
authority reserved in, or of an Investment Manager appointed pursuant to,
subsection (c) of this Section 5, or to review any investment to be acquired,
held or disposed of pursuant to such directions, or to make recommendations with
respect to the disposition or continued retention of any such investment and
Trustee shall have no authority to take any action or to refrain from taking any
action with respect to any such assets unless and until it is directed to do so
by Company pursuant to authority reserved in, or an Investment Manager appointed
pursuant to, subsection (c) of this Section 5. Notwithstanding anything to the
contrary in this Trust Agreement, Company shall indemnify Trustee and hold it
harmless from any liability or expense (including reasonable attorneys’ fees)
resulting from acts or omissions of Trustee taken in reliance on directions or
the absence of directions from Company pursuant to authority reserved in, or an
Investment Manager appointed pursuant to, subsection (c) of this Section 5 or
otherwise in connection with Trustee’s administration of the Trust consistent
with subsection (c) of Section 5.

 

(e)          Trustee shall be responsible for the daily investment of cash
balances and to the extent it has not received contrary instructions from an
entity who has investment responsibility for such cash balances, Trustee shall
invest for short term purposes any cash in its custody in bonds, notes and other
evidences of indebtedness having a maturity date not beyond five years from the
date of purchase, United States Treasury bills, commercial paper, bankers’
acceptances and certificates of deposit, and undivided interests or
participations herein, and participations in regulated investment companies for
which the Trustee or its affiliate is the adviser.

 

(f)           Without in any way limiting the powers and discretions conferred
upon Trustee by the other provisions of this Trust Agreement, Trustee or
BellSouth (prior to a Change of Control), or Trustee or the Independent
Fiduciary (following a Change of Control), and in each case including any
Investment Manager properly appointed by the foregoing, shall be vested with the
following powers and discretions (to be exercised in light of the nature and
purpose of this Trust) with respect to the assets of the Trust subject to its
management and control:

 

(1)          To invest and reinvest in any property, real, personal or mixed,
wherever situated and whether or not productive of income or consisting of
wasting assets, including without limitation, common and preferred stocks,
bonds, notes, debentures (including convertible stocks and securities),
leaseholds, mortgages, certificates of deposit or demand or time deposits
(including any such deposits with Trustee), shares of investment companies and
mutual funds, interests in partnerships and trusts, insurance policies and
annuity contracts, and oil, mineral or gas properties, royalties, interests or

 

 

--------------------------------------------------------------------------------



rights, without being limited to the classes of property in which trustees are
authorized to invest by any law or any rule of court of any state and without
regard to the proportion any such property may bear to the entire amount of the
Trust;

 

(2)          To invest and reinvest all or any portion of the Trust collectively
through the medium of any common, collective or commingled trust fund that may
be established and maintained by Trustee, to be held and invested subject to all
of the terms and conditions thereof, and such trust shall be deemed adopted as a
part of the Trust to the extent that assets of the Trust are invested therein;

 

 

(3)

To retain any property at any time received by the Trustee;

 

(4)          To sell or exchange any property held by it at public or private
sale, for cash or on credit, to grant and exercise options for the purchase or
exchange thereof, to exercise all conversion or subscription rights pertaining
to any such property and to enter into any covenant or agreement to purchase any
property in the future;

 

(5)          To participate in any plan of reorganization,
               consolidation, merger, combination, liquidation or other similar
plan relating to property held by it and to consent to or oppose any such plan
or any action thereunder or any contract, lease, mortgage, purchase, sale or
other action by any person;

 

(6)          To deposit any property held by it with any protective,
reorganization or similar committee, to delegate discretionary power thereto,
and to pay part of the expenses and compensation thereof and any assessments
levied with respect to any such property so deposited;

 

 

(7)

To extend the time of payment of any obligation held by it;

 

(8)          To hold uninvested any monies received by it, without liability for
interest thereon until such monies shall be invested, reinvested or disbursed;

 

(9)          To exercise all voting or other rights with respect to any property
held by it and to grant proxies, discretionary or otherwise;

 

(10)        For the purposes of the Trust, to borrow money from others, to issue
its promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;

 

(11)        To manage, administer, operate, insure, repair, improve, develop,
preserve, mortgage, lease or otherwise deal with, for any period, any real
property or any oil, mineral or gas properties, royalties, interests, or rights
held by joining with others, using other Trust assets for any such purposes, to
modify, extend, renew, waive or otherwise adjust any provision for amortization
of the investment in or depreciation of the value of such property;

 

 

 

--------------------------------------------------------------------------------



(12)        To employ suitable agents (including but not limited to professional
investment or asset management firms, actuarial and consulting firms) and
counsel, who may be counsel to BellSouth (or any affiliated company) or Trustee,
and to pay their reasonable expenses and compensation from the Trust to the
extent not paid by Company or BellSouth;

 

(13)        To register any securities held in the Trust in the name of a
nominee and to hold any investment in bearer form, and to combine certificates
representing such investments with certificates of the same issue held by the
Trustee in other fiduciary capacities or to deposit or arrange for the deposit
of such securities in a qualified central depository even though, when so
deposited, such securities may be merged and held in bulk in the name of the
nominee of such depository with other securities deposited therein by any other
person, or to deposit or arrange for the deposit of any securities issued by the
United States Government, or an agency or instrumentality thereof, with a
federal reserve bank, but the books and records of Trustee shall at all times
show that all such investments are part of the Trust;

 

(14)        To settle, compromise, or submit to arbitration any claims, debts,
or damages due or owing to or from the Trust, respectively, to commence or
defend suits or legal proceedings to protect any interest of the Trust, and to
represent the Trust in all suits or legal proceedings in any court or before any
other body or tribunal; provided, however, Trustee shall not be required to take
any such action unless it shall have been indemnified by BellSouth or the Trust
to its reasonable satisfaction against liability and expense it might incur
therefrom;

 

(15)        To organize under laws of any state a corporation or trust for the
purpose of acquiring and holding title to any property which it is authorized to
acquire hereunder and to exercise with respect thereto any or all of the powers
set forth herein; and

 

(16)        Generally, to do all acts consistent with its duties hereunder,
whether or not expressly authorized, that Trustee may deem necessary or
desirable for the protection of the Trust.

 

(g)          Notwithstanding anything to the contrary contained herein (other
than the provisions of Section 5A hereof), unless and until directed otherwise
by BellSouth, or the occurrence of a Change of Control, the assets of the Trust
(other than dividends on Company Stock held by the Trust) shall be invested and
reinvested exclusively in the common stock, par value $1.00 per share, of
BellSouth Corporation (such stock, and any and all securities of any kind which
may be issued in respect of, or in exchange for, such shares of stock, the
“Company Stock”) except to the extent that BellSouth directs otherwise with
respect to a portion of the assets in anticipation of reasonable liquidity needs
of the Trust. Trustee shall purchase from BellSouth any such Company Stock
acquired for the Trust, unless Trustee is instructed otherwise by BellSouth in
writing. With respect to assets of the Trust invested in Company Stock, Trustee
shall have no obligation to diversify investments in the Trust, and shall not be
subject to any rule of applicable law which might otherwise make necessary,
require, or in any way deem appropriate diversification of investments in the
Trust, all such rules being hereby expressly

 

 

--------------------------------------------------------------------------------



waived. Notwithstanding anything to the contrary in this Trust Agreement,
BellSouth and Company do hereby discharge, indemnify and hold harmless Trustee,
its directors, officers, employees and agents, from and against any and all
losses, costs, damages, claims, penalties, expenses (including reasonable
attorneys’ fees and expenses) or liabilities arising in connection with such
Trustee’s administration of the Trust consistent with this Section 5(g).
Notwithstanding the foregoing, the Trustee shall vote any proxies for such
shares of Company Stock held pursuant to this Section 5(g) in its discretion.

 

(h)          Following a Change of Control, the Independent Fiduciary may no
longer invest in Company Stock or any other securities or obligations issued by
BellSouth or any of its affiliates (including Company), and Section 5(g) shall
no longer apply. After a Change of Control, the Independent Fiduciary shall have
and exercise all discretionary authority for the management and control of Trust
assets and shall commence the orderly disposition of Company Stock, subject to
the provisions of Section 5A hereof to the extent applicable. The Independent
Fiduciary may, in its sole discretion, direct the Trustee to retain Company
Stock acquired prior to a Change of Control for such period of time as the
Independent Fiduciary deems appropriate and in the best interest of participants
and beneficiaries in the Plan(s). In no event may the Independent Fiduciary make
additional investments in Company Stock or any other securities or obligations
issued by BellSouth or any of its affiliates on behalf of the Trust after a
Change of Control, other than (i) amounts held in diversified common investment
vehicles in which the Independent Fiduciary invests, and (ii) through the
exercise of rights to acquire Company Stock attributable to shares held at the
time of the Change of Control, in the Independent Fiduciary’s sole discretion,
if the Independent Fiduciary deems such exercise appropriate and in best
interest of the participants and beneficiaries in the Plan(s).

 

Section 5A. Sale of Company Stock by Trustee.

 

(a)          Except as otherwise specifically permitted herein, Trustee may not
sell Company Stock except: (1) as necessary from time to time to satisfy benefit
obligations under the Plan(s) which are required to be paid under this Trust;
(2) pursuant to a tender or exchange offer, by other than BellSouth, for all or
substantially all of the issued and outstanding Company Stock; or (3) following
a Change of Control; and then only as specifically permitted herein. In the
event of the appointment of an Independent Fiduciary pursuant to this Trust
Agreement, all functions, rights and obligations of the Trustee under this
Section 5A shall be functions, rights and obligations of the Independent
Fiduciary, and all references in this Section 5A to the Trustee shall be deemed
to refer to such Independent Fiduciary

 

(b)          Trustee shall provide BellSouth with not less than 30 days prior
notice that it proposes to sell any Company Stock, unless Trustee determines in
good faith that such delay would cause irreparable harm to Trustee or to the
Trust, in which event Trustee shall provide reasonable notice of such proposed
sale. Notice shall be given by telephone, confirmed promptly by facsimile or
first class mail, postage prepaid. Trustee shall specify in any event the number
of shares proposed to be sold.

 

(c)          Trustee shall make sales of Company Stock pursuant to an effective
registration statement under, or an exemption (including but not limited to Rule
144) from, the registration

 

 

--------------------------------------------------------------------------------



requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and in compliance with applicable state securities laws.

 

(d)          Should either BellSouth or Trustee determine in good faith, with
the written advice of counsel delivered to and in form reasonably acceptable to
the other party hereto, that such proposed sale could not reasonably be made
pursuant to an exemption from the Securities Act, then Trustee may demand in
writing that BellSouth, at BellSouth’s option, either purchase under Section
5A(f) or register under the Securities Act under Section 5A(e), such number of
shares of Company Stock held and proposed to be sold by Trustee. BellSouth shall
promptly notify Trustee by telephone, confirmed promptly by facsimile or first
class mail, postage prepaid, whether it elects to proceed under Section 5A(f) or
5A(e).

 

(e)          If BellSouth elects registration pursuant to a demand under Section
5A(d) above, then:

 

(1)          As soon as practicable, but in any event within 90 days after
receipt of the demand from Trustee, BellSouth shall:

 

(i)           file with the Securities and Exchange Commission (the
“Commission”) a registration statement covering the shares to be sold and use
its reasonable best efforts to have such registration statement filed pursuant
to this Agreement declared effective as promptly as practicable. BellSouth shall
advise Trustee of the progress of such filing and of any review thereof
undertaken by the Commission, and promptly notify Trustee, and confirm such
advice in writing, (x) when such registration statement becomes effective, (y)
when any post-effective amendment to such registration statement becomes
effective and (z) of any request by the Commission for any amendment or
supplement to such registration statement or any prospectus relating thereto or
for additional information;

 

(ii)          use its reasonable best efforts to register, qualify, or effect
compliance not later than the effective date of any registration statement filed
pursuant to this Trust Agreement, the shares of Company Stock registered
thereunder under the blue sky laws of such states or the District of Columbia as
the Trustee may reasonably request; provided, however, that neither BellSouth
nor Company shall be obligated to qualify as a foreign corporation or as a
dealer in securities or to execute or file any general consent to service of
process under the laws of any such jurisdiction where it is not so subject; and,
provided, further, that BellSouth reserves the right not to register or qualify
shares of Company Stock in any jurisdiction where registration or qualification
of such shares would be unreasonably burdensome;

 

(iii)        from time to time (x) after BellSouth has elected to satisfy a
demand for sale by means of registration, immediately advise Trustee of any
event or development, including a material adverse change in the financial
condition, business or affairs of BellSouth, known to BellSouth (other than
events or

 

 

--------------------------------------------------------------------------------



developments affecting market or economic conditions generally), which may have
a material adverse impact on the proposed offering; and (y) within the period of
effectiveness of such registration statement, advise Trustee of any event or
development requiring amendment or supplement (which amendment or supplement
shall be prepared with reasonable promptness by BellSouth) of the registration
statement or prospectus used in connection therewith or rendering it inadvisable
to use the prospectus until it is supplemented or amended; and

 

(iv)        furnish to Trustee such number of copies of any preliminary and
final prospectuses and any amendments and supplements thereto as Trustee may
reasonably request.

 

(2)          Trustee and BellSouth shall negotiate with an underwriter selected
or approved by BellSouth with regard to the underwriting of such requested
registration. BellSouth shall enter into an underwriting agreement in customary
form with the underwriter(s) and Trustee in which BellSouth and Trustee (to the
extent applicable based only on such information as is provided in writing by
Trustee) shall provide customary indemnification to such underwriter(s) and each
other.

 

(3)          BellSouth shall have the right to terminate or withdraw any
registration contemplated by it under this Section 5A(e) prior to or following
the effectiveness of such registration for any reason whatsoever, provided that
it shall thereupon be required to purchase shares pursuant to Section 5A(f).

 

(4)          Trustee shall provide all such information and materials and take
all such actions, furnish all such information, execute all such documents and
cooperate with BellSouth in good faith, all as may be reasonably required in
order to permit BellSouth to comply with all applicable requirements of the
Commission and all other applicable laws or regulations and to obtain
acceleration of the effective date of the registration statement.

 

(5)          All expenses incurred in connection with any registration,
qualification or compliance pursuant to this Trust Agreement, including without
limitation, all registration, filing and qualification fees, printing and
engraving expenses, fees and disbursements of counsel for BellSouth, and
expenses of any special audits or comfort letters incidental to or required by
such registration, shall be borne by BellSouth, provided, that Trustee may pay
such expenses and recover same from the Trust if BellSouth fails to satisfy such
expenses in a timely manner.

 

(f)           Notwithstanding any contrary provision of this Agreement, if
BellSouth advises Trustee of any delays in filing or effectiveness of more than
60 days, if BellSouth and Trustee are unable despite good faith efforts to agree
as to registration or an exempt sale, or if a registered sale would not permit
Trustee to sell Company Stock expeditiously enough to meet Trustee’s good faith
needs, Trustee may demand that BellSouth purchase, or if BellSouth elects to
purchase stock pursuant to Section 5A(d), (e)(3) or (g), BellSouth shall
purchase the Company Stock desired to be sold at fair market value, which shall
be the volume weighted average trading price (including only trades which would
meet the time of purchases conditions under Rule 10b-18

 

 

--------------------------------------------------------------------------------



under the Securities Exchange Act of 1934, as amended (“Rule 10b-18”), of a
share of such security on the New York Stock Exchange on the day that BellSouth
receives such demand or gives notice of such election. BellSouth and Trustee
shall use their reasonable best efforts to agree as to the prompt execution,
closing and delivery of shares and proceeds therefor.

 

(g)          Until a Change of Control, BellSouth may, on notice of a proposed
sale by Trustee, whether or not exempt, elect to purchase such Company Stock
from Trustee at fair market value, as defined in Section 5A(f), and with the
manner, conditions, and closing of such sale to be agreed upon by BellSouth and
Trustee.

 

(h)          BellSouth shall be entitled to postpone the filing of any
registration statement and any amendment or supplement thereto otherwise
required to be prepared and filed by it, or to direct that Trustee postpone any
sale or put if, at the time it receives a request for registration or sale, (i)
BellSouth determines, in its reasonable business judgment, that such filing,
registration and offering, or sale or put, would materially interfere with the
likely success of a proposed purchase or sale of securities by BellSouth; or
(ii) counsel for BellSouth opines in writing that the filing of such
registration statement, amendment or supplement, or sale or put would have a
material adverse impact on any material ongoing or pending transaction or
program of BellSouth or any of its subsidiaries or any other circumstances;
provided, that should such delays adversely affect the Trustee’s ability to pay
benefits as contemplated by this Trust Agreement, then BellSouth shall advance
such funds as may be reasonably needed by Trustee for such proposed pending
sale.

 

(i)           Notwithstanding any provisions above permitting sale by Trustee of
Company Stock, Trustee shall, until a Change of Control or a tender or exchange
offer for all or substantially all of the issued and outstanding Common Stock,
limit sales, whether registered or exempt (other than sales described in Section
5A(f)), by reference to the volume limitations for issuer repurchases within
Rule 10b-18; provided, that block sales may not exceed 25% of the trading volume
on the New York Stock Exchange, Inc. for the 14 day period prior to such sale.
BellSouth shall provide all information reasonably required by Trustee to make
determinations as to the number of shares which may be sold, and Trustee shall
promptly notify BellSouth as to all sales made other than through a registered
public offering.

 

(j)           BellSouth and Trustee shall each cooperate in good faith and
employ their reasonable best efforts in permitting and effecting any purchase or
sale of Company Stock as contemplated in this Section 5A and each shall comply
with all applicable laws and regulations relating to the foregoing including,
without limitation, federal and state securities laws, rules and regulations
issued thereunder, and any other governmental or stock exchange requirements or
regulations relating thereto.

 

Section 6. Disposition of Income.

 

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

 

 

 

--------------------------------------------------------------------------------



Section 7. Accounting by Trustee.

 

Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between BellSouth and
Trustee. Within forty-five (45) days following the close of each calendar year
and within forty-five (45) days after the removal or resignation of the Trustee,
Trustee shall deliver to BellSouth a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be. In addition, as of the end of
each calendar month (referred to in this Trust as a “valuation date”), within
ten (10) days after each such month-end, Trustee shall deliver to BellSouth a
written account setting forth the value of the Trust’s assets, together with
such other information as shall be agreed upon between BellSouth and Trustee.

 

Section 8. Responsibility of Trustee.

 

(a)          Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that
Trustee shall incur no liability to any person for (i) any action taken pursuant
to a direction, request or approval given by BellSouth, Company or a Trust
Contractor which is contemplated by, and in conformity with, the terms of the
Plan(s) or this Trust and is given in writing by BellSouth, Company or a Trust
Contractor (other than Trustee when it acts as Trust Contractor), or (ii) the
investment in, or retention of, Company Stock pursuant to the terms of this
Agreement, and no such action shall be considered a breach of the fiduciary
standard herein set forth. In the event of a dispute between BellSouth, Company
or a Trust Contractor and a party, Trustee may apply to a court of competent
jurisdiction to resolve the dispute.

 

(b)          If Trustee undertakes or defends any litigation arising in
connection with this Trust or a Plan (including without limitation any action to
compel funding of the Trust pursuant to Section 1 hereof, to compel BellSouth or
Company to take any action under the Trust or the Plan(s), or to determine
Trustee’s obligations hereunder), Trustee shall be indemnified by the Trust
against Trustee’s costs, expenses and liabilities (including, without
limitation, reasonable attorneys’ fees and expenses) relating thereto and the
Trust shall be primarily liable for such payments, other than those arising from
Trustee’s negligence or willful misconduct. Trustee shall also be entitled to
reasonable payment from the Trust for the allocation of Trustee’s personnel to
the investigation and defense or prosecution thereof, at Trustee’s normal hourly
billing rates. If such costs, expenses and liabilities are not paid from the
Trust for any reason (including without limitation insufficiency of the Trust’s
assets to satisfy such obligations) in a reasonably timely manner, BellSouth and
Company agree to indemnify Trustee against such costs, expenses and liabilities.
Anything in this subsection (b) to the contrary notwithstanding, BellSouth and
Company shall indemnify and hold Trustee harmless from and against all costs,

 

 

--------------------------------------------------------------------------------



expenses and liabilities arising out of or relating to the acquisition,
retention or disposition of Company Stock, except with respect to matters
covered by the Trustee’s indemnity to be provided under Section 5A(e)(2).

 

(c)          Trustee may consult with legal counsel (who may also be counsel for
BellSouth generally) with respect to any of its duties or obligations hereunder.

 

(d)          Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.

 

(e)          Trustee shall have, without exclusion, all powers consistent with
the terms hereof conferred on trustees by applicable law, unless expressly
provided otherwise herein, provided, however, that if an insurance policy is
held as an asset of the Trust, Trustee shall have no power to name a beneficiary
of the policy other than the Trust, to assign the policy (as distinct from
conversion of the policy to a different form) other than to a successor Trustee,
or to loan to any person the proceeds of any borrowing against such policy.

 

(f)           Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

(g)          For purposes of Section 3, the phrase “actual knowledge of the
Trustee” shall mean the actual knowledge of an officer or employee of the
Corporate & Institutional Services trust administration segment of the Trustee
and shall not include actual knowledge of personnel in the Corporate and
Institutional Services banking segment or other separate segments of the
Trustee.

 

(h)          As soon as practicable following a Change of Control (or prior to a
Change of Control, but with effect from and after a Change of Control), Trustee
shall appoint an entity or a person determined by the Trustee to be qualified
for such appointment and capable of performing the duties appurtenant to such
appointment to serve as an independent fiduciary (the “Independent Fiduciary”)
under the Plans and this agreement and to exercise the rights and obligations of
the Trustee set forth in sections 2(d)(4), (5), (6), and (7) and sections 5(f)
and (h) and Section 5A pursuant to a written agreement between such Independent
Fiduciary and the Trustee; provided, that the Trustee may, in its sole
discretion, allocate such rights and obligations among more than one Independent
Fiduciary, in which event (i) any reference in this Trust to the Independent
Fiduciary shall be construed to be a reference to the Independent Fiduciary to
which the applicable rights and obligations have been allocated, and (ii) no
Independent Fiduciary shall have any responsibility for, or liability in respect
of, obligations of the Trustee not so allocated to it. In such capacity, the
Independent Fiduciary shall have all of the rights and obligations of the
Trustee under this Trust Agreement necessary or proper to the performance of its
duties hereunder, including, without limitation, those rights and obligations
set forth in this Section 8. The Independent Fiduciary may perform its duties
and functions under this Trust Agreement

 

 

--------------------------------------------------------------------------------



directly or may delegate such duties and functions to one or more Trust
Contractors, other than the determinations of claims for benefits under the
Plans or appeals therefrom, which shall be performed by the Independent
Fiduciary directly. In addition, the Independent Fiduciary shall have the sole
responsibility to appoint and remove Investment Managers. The Independent
Fiduciary shall certify to the Trustee the names of all persons authorized to
act on its behalf. In such event, the Trustee may conclusively rely upon the
determinations of and directions from the Independent Fiduciary and shall be
responsible only for the prudent selection and retention of such entity or
person to act as Independent Fiduciary hereunder. All fees and expenses of such
Independent Fiduciary shall be paid from the assets of the Trust unless paid by
the Company. In the event that an Independent Fiduciary has not been appointed
effective as of the occurrence of a Change of Control, the Trustee shall, in
addition to its capacity as Trustee, serve as the Independent Fiduciary until
the effectiveness of the appointment of the Independent Fiduciary.

 

Section 9. Compensation and Expenses of Trustee.

 

All administrative and Trustee’s fees as agreed upon between Trustee and
BellSouth and reasonable expenses actually incurred by the Trustee in performing
its duties hereunder including the fees and expenses of any third party which
provides services contemplated herein or in the Plan(s) shall be paid by Trustee
from the assets of the Trust and, until so paid, shall constitute a lien on the
assets of the Trust. If not so paid, the fees and expenses shall be paid by
Company or BellSouth. In addition, with respect to any third party engaged by
the Company to provide services, including but not limited to, actuarial,
accounting, recordkeeping, or legal services, for the Trust or the Plan(s), the
Company shall direct the Trustee to pay such third party’s reasonable
administrative expenses (including reasonable compensation) from the Trust to
the extent not paid by Company.

 

Section 10. Resignation and Removal of Trustee.

 

(a)          Trustee may resign at any time by written notice to BellSouth,
which shall be effective sixty (60) days after receipt of such notice unless
BellSouth and Trustee agree otherwise; provided that in no event shall any such
resignation take effect prior to the appointment of a successor Trustee.

 

(b)          Trustee may be removed by BellSouth on sixty (60) days notice or
upon shorter notice accepted by Trustee.

 

(c)          Upon a Change of Control, as defined herein, Trustee may not be
removed by BellSouth for one (1) year. Additionally, after the expiration of the
one (1) year period following a Change of Control, Trustee may be removed by
BellSouth only if BellSouth first obtains the express written consent to such
removal of more than twenty-five percent (25%) of the participants in the
Plan(s).

 

(d)          If Trustee resigns or is removed within one (1) year of a Change of
Control, as defined herein, Trustee shall select a successor Trustee in
accordance with the provisions of Section 11(b) hereof prior to the effective
date of Trustee’s resignation or removal. Additionally, if Trustee resigns or is
removed after expiration of the one (1) year period following a Change of

 

 

--------------------------------------------------------------------------------



Control, BellSouth may select a successor Trustee in accordance with the
provisions of Section 11(b) hereof if it shall first obtain the express written
consent to the appointment of the proposed successor of more than twenty-five
percent (25%) of the participants in the Plan(s). If BellSouth fails to so
appoint a successor Trustee, Trustee shall select a successor Trustee. Upon the
appointment and acceptance by, and transfer of assets to, a successor Trustee,
Trustee shall have no further responsibilities under this Trust Agreement.

 

(e)          Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within sixty (60) days after receipt of
notice of resignation, removal or transfer, unless BellSouth extends the time
limit.

 

(f)           If Trustee resigns or is removed, a successor shall be appointed,
in accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraph (a) of this section. If no such appointment has been
made, Trustee may apply to a court of competent jurisdiction for appointment of
a successor or for instructions. All expenses of Trustee in connection with the
proceeding shall be allowed and charged to the Trust as administrative expenses
of the Trust.

 

Section 11. Appointment of Successor.

 

(a)          If Trustee resigns or is removed in accordance with Section 10(a)
or (b) or (c) hereof, BellSouth may, subject to Section 10(d), appoint any third
party, such as a bank trust department or other party that may be granted
corporate trustee powers under state or federal law, as a successor to replace
Trustee upon resignation or removal. The appointment shall be effective when
accepted in writing by the new Trustee, who shall have all the rights and powers
of the former Trustee, including ownership rights in the Trust assets. The
former Trustee shall execute any instrument necessary or reasonably requested by
BellSouth or the successor Trustee to evidence the transfer.

 

(b)          If Trustee resigns or is removed pursuant to the provisions of
Section 10(a), (b), (c) or (d) hereof and selects a successor Trustee pursuant
to Section 10(d) hereof, Trustee may appoint any third party such as a bank
trust department or other party that may be granted corporate trustee powers
under state or federal law. The appointment of a successor Trustee shall be
effective when accepted in writing by the new Trustee. The new Trustee shall
have all the rights and powers of the former Trustee, including ownership rights
in Trust assets. The former Trustee shall execute any instrument necessary or
reasonably requested by the successor Trustee to evidence the transfer.

 

(c)          A former Trustee shall prepare and deliver to BellSouth and to the
successor Trustee a final accounting unless BellSouth waives BellSouth’s right
to such accounting, and such accounting shall be effective through the date of
the former Trustee’s transfer of all assets to its successor. The successor
Trustee need not examine the records and acts of any prior Trustee unless
requested to do so by BellSouth (and, after a Change of Control, unless the
successor Trustee in addition concludes that there is a reasonable basis for
such request by BellSouth) and may retain or dispose of existing Trust assets,
subject to Sections 7 and 8 hereof. Subject to the

 

 

--------------------------------------------------------------------------------



foregoing, the successor Trustee shall not be responsible for and BellSouth
shall indemnify and defend the successor Trustee from any claim or liability
resulting from any action or inaction of any prior Trustee or from any other
past event, or any condition existing at the time it becomes successor Trustee.
The compensation arrangement for the successor Trustee shall be reasonable in
relation to the services to be performed by the successor Trustee.

 

Section 12. Amendment or Termination.

 

(a)          This Trust Agreement (including Appendix A hereto) may be amended
by a written instrument executed by Trustee, BellSouth and Company.
Notwithstanding the foregoing, (i) no such amendment shall conflict with the
terms of the Plan(s) as then in effect or shall make the Trust revocable after
it has become irrevocable in accordance with Section 1(b) hereof and (ii) the
duties and responsibilities of Trustee shall not be increased without Trustee’s
written consent.

 

(1)          Furthermore, notwithstanding anything to the contrary in this Trust
Agreement (except as otherwise provided in this Section 12), (i) prior to a
Change of Control, no amendment shall be made to Section 1(d) through (h),
Section 2, Section 4, Section 5(h), Section 10(c), Section 10(d), this Section
12(a), Section 13(d), Section 13(g), Section 13(j), and Section 13(k), and no
deletion shall be made in Appendix A, without the prior written consent of more
than twenty-five percent (25%) of the affected participants in the Plan(s)
unless such amendment would not, in the opinion of counsel, have a material and
adverse effect on the rights or interests of such participants; and (ii)
following a Change of Control, no amendment shall be made to any provision of
this Trust Agreement (including Appendix A hereto) without the prior written
consent of more than twenty-five percent (25%) of the affected participants in
the Plan(s) unless such amendment would not, in the opinion of counsel, have a
material and adverse effect on the rights or interests of such participants.

 

(2)          The limitations contained in Section 12(a)(1) shall not apply with
respect to any amendment which is reasonably necessary, in the opinion of
counsel, to preserve the status of the Trust as a grantor trust and the status
of the Plan(s) as unfunded for federal income tax purposes and for purposes of
the Employee Retirement Income Security Act of 1974, as amended, or to guard
against an adverse impact on Plan participants or beneficiaries and which, in
the opinion of counsel, is drafted primarily to preserve such status or to
reduce or eliminate such adverse impact on such person or persons.

 

(3)          In each instance in which an opinion of counsel is contemplated in
this Section 12(a) prior to a Change of Control, such opinion shall be in
writing and delivered to Trustee, rendered by a nationally recognized law firm
selected by BellSouth, and in each instance in which an opinion of counsel is
contemplated in this Section 12(a) after a Change of Control, such opinion shall
be in writing and delivered to Trustee, rendered by a nationally recognized law
firm selected by the Independent Fiduciary. Trustee may rely on all such
opinions and determinations.

 

 

 

--------------------------------------------------------------------------------



(b)          The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits from
Company pursuant to the terms of the Plan(s). Upon termination of the Trust any
assets remaining in the Trust shall be returned to Company.

 

(c)          Upon written approval of participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan(s), BellSouth and Company
may terminate this Trust prior to the time all benefit payments under the
Plan(s) have been made. All assets in the Trust at termination shall be returned
to Company.

 

(d)          Trustee may rely for purposes of this Section 12 on a certificate
furnished by BellSouth prior to a Change of Control, and by a Trust Contractor
after a Change of Control, (i) with respect to any amendment requiring the prior
written consent of more than twenty-five percent (25%) of the affected
participants in the Plan(s) pursuant to subsection (a) of this Section 12, that
such consent has been obtained, (ii) with respect to subsection (b) of this
Section 12, that Plan participants and their beneficiaries are no longer
entitled to benefits pursuant to the terms of the Plan(s), and (iii) with
respect to subsection (c) of this Section 12, that the written approval of
participants or beneficiaries entitled to payment of benefits pursuant to the
terms of the Plan(s) has been obtained.

 

Section 13. Miscellaneous.

 

(a)          Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

(b)          Benefits payable to Plan participants and their beneficiaries under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.

 

(c)          This Trust Agreement shall be governed by and construed in
accordance with the laws of New York.

 

(d)          For purposes of this Trust, Change of Control shall mean: (i) any
“person” (as such term is defined in the Securities Exchange Act of 1934, as
amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of BellSouth or Company or a corporation owned directly or
indirectly by the shareholders of BellSouth in substantially the same
proportions as their ownership of stock of BellSouth, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of BellSouth representing 20% or more of the total
voting power represented by BellSouth’s then outstanding voting securities; or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of BellSouth and any
new director whose election by the Board of Directors of BellSouth or nomination
for election by BellSouth’s shareholders was approved by a vote of at least
two-thirds of the directors who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof.

 

 

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Trust Agreement, for purposes
of Section 5 and Section 5A hereof, “50%” shall be substituted for “20%” where
such reference appears in clause (i) of this Section 13(d). For all purposes of
this Trust Agreement, Trustee shall have no responsibility whatsoever to
determine whether or not a Change of Control of BellSouth has occurred.

 

(e)(1)     After the execution of this Trust Agreement, BellSouth shall promptly
file with Trustee, and following the appointment of a Trust Contractor,
BellSouth shall promptly file with the Trust Contractor, a certified list of the
names and specimen signatures of the officers of BellSouth and any delegate
authorized to act for it. Unless BellSouth notifies Trustee to the contrary,
BellSouth shall act through its Trust Asset Management Committee (or other
person or committee to which the Board of Directors delegates such
responsibility) or any person who such Committee (or other person or committee)
authorizes in writing to act on its behalf or any other person who is authorized
to act on BellSouth’s behalf by a resolution of BellSouth’s Board of Directors.
BellSouth shall promptly notify Trustee and the Trust Contractor, if applicable,
of the addition or deletion of any person’s name to or from such list,
respectively. Until receipt by Trustee and/or the Trust Contractor of notice
that any person is no longer authorized so to act, Trustee or the Trust
Contractor may continue to rely on the authority of the person. All
certifications, notices and directions by any such person or persons to Trustee
or the Trust Contractor shall be in writing signed by such person or persons.
Trustee and the Trust Contractor may rely on any certification, notice or
direction of BellSouth that the Trustee or the Trust Contractor reasonably
believes to have been signed by a duly authorized officer or agent of BellSouth.
Trustee and the Trust Contractor shall have no responsibility for acting or not
acting in reliance upon any notification reasonably believed by Trustee or the
Trust Contractor to have been signed by a duly authorized officer or agent of
BellSouth.

 

(e)(2)     After the engagement of a Trust Contractor (other than Trustee)
and/or an Independent Fiduciary, the Trust Contractor and/or Independent
Fiduciary shall promptly file with Trustee a certified list of the names and
specimen signatures of the officers of the Trust Contractor and/or Independent
Fiduciary and any delegate(s) authorized to act for it. Each Trust Contractor
and/or the Independent Fiduciary shall promptly notify Trustee of the addition
or deletion of any person’s name to or from such list. Until receipt by Trustee
of notice that any person is no longer authorized so to act, Trustee may
continue to rely on the authority of the person. All certifications, notices and
directions by any such person or persons to Trustee shall be in writing signed
by such person or persons. Trustee may rely on any such certification, notice or
direction of the Trust Contractor and/or Independent Fiduciary that Trustee
reasonably believes to have been signed by or on behalf of a duly authorized
officer or agent of the Trust Contractor and/or Independent Fiduciary. Trustee
shall have no responsibility for acting or not acting in reliance upon any
notification reasonably believed by the Trustee to have been signed by a duly
authorized officer or agent of the Trust Contractor and/or Independent
Fiduciary.

 

 

 

--------------------------------------------------------------------------------



(f)           Neither the gender nor the number (singular or plural) of any word
shall be construed to exclude another gender or number when a different gender
or number would be appropriate.

 

(g)(1)    This Trust Agreement shall be binding upon and inure to the benefit of
any successor(s) to BellSouth, Company and Trustee; provided, that in the event
of a Disposition (as defined in Section 13(g)(4) hereof) of Company, BellSouth
shall cease to be a party to this Agreement and all rights, duties and
obligations of BellSouth hereunder shall thereafter be rights, duties and
obligations of Company or its successor(s).

 

(g)(2)(A)            If there is a transfer of any liability for the payment of
any Transferred Benefit (as defined below) to any individual or entity (the “New
Company”) as a result of any transaction, including without limitation any sale
of Company, its business or a portion thereof, merger, consolidation,
reorganization, spin-off, division or transfer of assets (hereinafter a
“corporate transaction”) and there is a “Default” (as defined below) by New
Company with respect to the payment of such benefit, Company shall (subject to
this Section 13(g)(2)) pay such unpaid Transferred Benefit which is otherwise
due and payable (and such payment may be made on Company’s behalf from this
Trust pursuant to Section 2) if (i) this Trust remains in effect at the time
such benefit is payable, (ii) there are sufficient assets in this Trust to pay
such benefit and (iii) Section 13(g)(3) does not apply to such corporate
transaction.

 

 

(g)(2)(B)

For purposes of this Section 13(g)(2):

 

(i)           the term “Transferred Benefit” shall mean any Plan benefit (I)
which is attributable to compensation deferrals made for pay periods ending
before the effective date of such corporate transaction under any Plan(s) which
are plans of deferred compensation and any interest on such deferrals (at an
interest rate no higher than the rate payable under the terms of the Plan as of
the date of such transaction) or which was accrued under any Plan(s) which are
supplemental retirement or pension plans before the effective date of any such
transaction, (II) for which the liability for payment was transferred to New
Company in connection with such corporate transaction and (III) which are
properly payable under the terms and conditions of the Plan(s) as in effect as
of the date of such corporate transaction; and

 

(ii)          the term “Default” shall mean a default on the payment of a
Transferred Benefit by the New Company if (I) the affected participant or
beneficiary has timely and properly made a claim for such benefit and has
exhausted all claims and claims review procedures properly imposed under the
terms of the Plan(s) with respect to such benefit, (II) such participant or
beneficiary has agreed to provide and timely provides whatever information

 

 

--------------------------------------------------------------------------------



Company or a Trust Contractor might request from such person with respect to
such Transferred Benefit and New Company and (III) such participant or
beneficiary promptly takes whatever action is reasonably requested by Company or
the Trust Contractor to enable Company or the Trustee to be fully subrogated to
the extent of any such payments to all the rights, claims and remedies such
participant or beneficiary might have against New Company for the payment of the
related Transferred Benefits. Trustee shall not be required to take any action
with respect to a subrogation claim unless there are sufficient assets in the
Trust to cover the expense thereof.

 

(g)(2)(C)            The liability of Company under this Section 13(g)(2) shall
not exceed the value of the assets of the Trust as of the date payment is to be
made by Company under this Section 13(g)(2).

 

(g)(3)    The provisions of Section 13(g)(2) shall not apply to, and Company for
purposes of Section 12(b) and each other provision of this Trust Agreement shall
be deemed to have paid in full and shall have no further obligation to pay, any
Transferred Benefit which is payable following any corporate transaction (i)
which involves a Disposition, if there is established, or there is imposed on
Company’s successor an obligation to establish (or there is otherwise provided
with respect to affected Plan participants and beneficiaries), with respect to
the Transferred Benefit an irrevocable trust which, in the opinion of counsel,
meets the requirements for a “rabbi trust” as set forth in the model grantor
trust agreement contained in Rev. Proc. 92-64, 1992o2 C. B. 422, or any
successor to such Revenue Procedure, with a bank as trustee, and which when
established (or, if already in existence, at the effective date of such
corporate transaction) is funded to at least the funding level of this Trust, or
(ii) which does not involve a Disposition, if (A) there is established, or there
is imposed on Company’s successor an obligation to establish, with respect to
the Transferred Benefit a trust which, in the opinion of counsel, has terms
substantially similar to any one of the Trusts under Executive Benefit Plan(s)
established by BellSouth or a subsidiary on or before the date hereof, as such
trusts are then in effect, with a bank as trustee, and which when established is
funded to at least the funding level of this Trust; or (B) the Transferred
Benefit becomes covered, as of the effective date of such corporate transaction,
by any trust described in, or previously established pursuant to, (A) above and
which trust, if such transfer takes place on or after a Change of Control has
occurred, is funded (after taking into account the Transferred Benefit) to at
least the funding level of this Trust. The determination of whether the
requirements of the preceding sentence have been satisfied shall be made by
BellSouth; provided, however, that following the engagement of a Trust
Contractor, such determinations shall be made by Trust Contractor. The opinions
of counsel contemplated in this Section 13(g)(3) shall be in writing and
delivered to Trustee, rendered by counsel for BellSouth or, following the
engagement of a Trust Contractor, counsel selected by Trust Contractor. Trustee
may rely on the accuracy of all such determinations and opinions. For purposes
of this Section 13(g)(3), “funding level” shall have the meaning ascribed to
such term in Section 1(e)(2) hereof, except that

 

 



--------------------------------------------------------------------------------



(i) in determining Current Liability of a trust other than this Trust, reference
shall be made to liabilities under the plan(s) covered by each such trust and
(ii) in determining funding level as of any date other than the last day of any
trust’s (including this Trust’s) fiscal year, there may be employed reasonable
estimation techniques, consistently applied.

 

(g)(4)     For purposes of this Trust Agreement, there shall be a “Disposition”
of Company or its business, or a portion thereof, whenever as a result of any
transaction the Company, successor(s) to Company or its business, or a portion
thereof as the case may be, is not a member of BellSouth’s “controlled group of
corporations”, as such term is defined in Section 1563(a) of the Internal
Revenue Code of 1986, as amended, substituting “more than 50 percent” for the
phrase “at least 80 percent” each place it appears in Section 1563(a)(1).

 

(h)          This Trust Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which shall together
constitute only one Agreement.

 

(i)           Communications to Trustee shall be sent to THE NORTHERN TRUST
COMPANY, 50 S. LaSalle Street, Chicago, Illinois 60675, ATTENTION: Ms. Anita
Nikolov, Vice President, or to such other address as Trustee may specify in
writing. No communication shall be binding upon Trustee until it is received by
Trustee. Communications to BellSouth, Company, any Trust Contractor and/or the
Independent Fiduciary shall be sent to the principal offices of BellSouth,
Company, such Trust Contractor and/or the Independent Fiduciary, as the case may
be, or to such other address as any of them may specify in writing.

 

(j)           In the event the participants and beneficiaries in one or more of
the Plan(s) are determined generally to be subject to federal income tax on any
amount in the Trust prior to the time of payment hereunder, the entire amount
determined to be so taxable shall be distributed by Trustee to each affected
participant or beneficiary. Company may, at its option, make such payments
directly to affected participants and beneficiaries. An amount shall be
determined to be subject to federal income tax upon the earliest of: (a) a final
determination by the United States Internal Revenue Service addressed to a
participant or beneficiary which is not appealed to the courts; (b) a final
determination by the United States Tax Court or any other federal court
affirming any such determination by the Internal Revenue Service; or (c) an
opinion by counsel for BellSouth reasonably acceptable to Trustee addressed to
BellSouth and Trustee, that, by reason of the Treasury Regulations, amendments
to the Internal Revenue Code, published Internal Revenue Service rulings, court
decisions or other substantial precedent, amounts hereunder are generally
subject to federal income tax prior to payment; provided, that following a
Change of Control, only an opinion by counsel selected by the Trust Contractor
may be accepted by Trustee for purposes of (c). Company shall undertake at its
sole expense to defend any tax claims described herein which are asserted by the
Internal Revenue Service against any participant or beneficiary and which it
determines would affect participants or beneficiaries generally, including
attorneys’ fees and costs of appeal, and shall have the sole authority to
determine whether or not to appeal any determination made by the Internal
Revenue Service or by a lower court. Company also agrees to reimburse any
participant or beneficiary for any

 

 

--------------------------------------------------------------------------------



interest or penalties in respect of tax claims hereunder which it determines
would affect participants or beneficiaries generally, upon receipt of
documentation of same. Any distributions from the Trust to a participant or
beneficiary under this Section 13(j) (other than reimbursements of interest or
penalties referred to in the preceding sentence) shall reduce the benefits
payable to such participant and/or beneficiary under the Plan(s).
Notwithstanding anything in this Section 13(j) to the contrary, no distributions
shall be made pursuant to this Section 13(j) unless they are permitted to be
made by Section 409A of the Code and the regulations thereunder without penalty
to the participant.

 

(k)          In the event that Company shall fail to satisfy any obligation of
Company to a Plan participant or beneficiary under this Trust Agreement, or in
one or more of the Plan(s), after reasonable notice and demand with respect
thereto, and one or more participants or beneficiaries obtains a final
determination by a court of competent jurisdiction that Company has so failed,
such participant(s) or beneficiary(ies) shall be indemnified by the Trust
against reasonable and appropriate costs and expenses (including without
limitation reasonable attorneys’ fees and expenses) relating thereto and the
Trust shall be primarily liable for such payments. Interest on any Plan benefit
payments which such court determines have been delayed to the extent interest or
similar payments in an equal or greater amount are not provided in the Plan or
by the court or otherwise shall also be paid from the assets of the Trust. Such
interest shall be calculated using a rate of interest equal to the rate of
interest on ten (10) year United States Treasury obligations, as determined on
the first day of each calendar quarter, compounded quarterly. If such costs,
expenses and interest are not paid from the Trust for any reason (including
without limitation insufficiency of the Trust’s assets to satisfy such
obligations) in a reasonably timely manner, such participant(s) or
beneficiary(ies) may obtain payment from Company.

 

(l)           Nothing herein shall be construed as restricting or limiting in
any way amendment of the Plan(s) in accordance with the terms of the Plan(s).

 

(m)         Any other provisions of this Trust Agreement to the contrary
notwithstanding, this Trust shall terminate no later than the twenty-first
anniversary of the date of death of the survivor from among a class consisting
of all of the descendants of the late Joseph P. Kennedy, the former Ambassador
to the Court of Saint James, who are living on the date of the establishment of
the Trust and, if the Trust is still in existence on such anniversary date,
Trustee shall dispose of the Trust as Company shall direct.

 

(n)          In case of any conflict or inconsistency between the terms of this
Trust Agreement and any Plan, the terms of this Trust Agreement shall control.

 

Section 14. Effective Date.

 

The effective date of this Trust Agreement shall be the date of its execution
set forth on page 1 of the Trust Agreement.

 

-- SIGNATURES FOLLOW ON NEXT PAGE --

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused the Trust Agreement to be
duly executed and their respective corporate seals to be hereto affixed on the
date set forth on page 1 of the Trust Agreement.

 

BELLSOUTH CORPORATION

 

By: /s/ Mark E. Droege

 

Title:

Chairman, Trust Asset

Management Committee

(CORPORATE SEAL)

 

ATTEST:

/s/ Marcy A. Bass

Title:

Assistant Corporate Secretary

 

BELLSOUTH TELECOMMUNICATIONS, INC.

 

By: /s/ Mary Jo Peed

 

 

Title:

Vice President, General

 

Counsel and Secretary

(CORPORATE SEAL)

 

ATTEST:

/s/ Joyce Clower Irvine

Title:

Assistant Secretary

 

 

 

THE NORTHERN TRUST COMPANY, as Trustee

 

 

 

By: /s/ Anita L. Nikolov

 

 

Title: Vice President

(CORPORATE SEAL)

 

ATTEST:

/s/ Robert F. Draths, Jr.

Title:

Assistant Secretary

 

 

 

 

--------------------------------------------------------------------------------



 

APPENDIX A

 

 

BellSouth Nonqualified Deferred Compensation Plan

 

BellSouth Nonqualified Deferred Income Plan

 

BellSouth Corporation Supplemental Executive Retirement Plan

 

BellSouth Corporation Executive Incentive Award Deferral Plan

 

BellSouth Corporation Section 415 Excess Pension Plan

 

BellSouth Officer Compensation Deferral Plan

 

BellSouth Corporation Compensation Deferral Plan

 

 

 